Exhibit 10.1

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”),
effective as of January 1, 2009 (the “Amended Effective Date”), is made and
entered into this 5th day of August, 2009, by and between California Pizza
Kitchen, Inc., a Delaware corporation (the “Company”), and Susan M. Collyns (the
“Executive”). This Agreement amends and restates in its entirety the Amended and
Restated Agreement (as defined below).

WHEREAS, Executive and the Company entered into that certain Employment
Agreement, as executed on April 21, 2005 (the “Original Agreement”) and
effective as of January 3, 2005 (the “Effective Date”); and

WHEREAS, Executive and the Company amended and restated the Original Agreement
on the terms and conditions set forth in this Agreement to comply with or be
exempt from the application of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”);

WHEREAS, Executive and the Company are currently parties to that certain Amended
and Restated Employment Agreement, as executed on December 31, 2008 and
effective as of December 31, 2008 (the “Amended and Restated Agreement”); and

WHEREAS, as of the Amended Effective Date, the Amended and Restated Agreement
shall terminate and be superseded by this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and intending to be legally bound hereby, the parties hereto agree as
follows:

Section 1. Employment Term. The Company hereby employs Executive and Executive
hereby accepts such employment upon the terms and conditions set forth herein.
The Company shall continue to employ Executive as Senior Vice President, Finance
and Chief Financial Officer; provided that, effective as of January 5, 2009,
Executive shall serve as Executive Vice President, Chief Financial Officer and
Chief Operating Officer of the Company. Executive hereby accepts such employment
for the period commencing on the Amended Effective Date and ending on the
earlier of (a) the date of termination of this Agreement pursuant to the
provisions of Section 4 hereof, or (b) December 31, 2009; provided, however,
that commencing on December 31, 2009, and on the last day of each of the
Company’s fiscal years thereafter, the Employment Period shall be automatically
extended through the end of the Company’s next succeeding fiscal year unless, no
later than June 30th of any year, either party shall have given written notice
to the other that it does not wish to extend the Employment Period of this
Agreement (the “Employment Period”). References herein to the Employment Period
of this Agreement shall refer to both the initial Employment Period and any such
extended Employment Period. Executive hereby accepts such continued employment
by the Company for the Employment Period on the terms set forth herein.

Section 2. Duties. During the Employment Period, Executive shall serve as Senior
Vice President, Finance and Chief Financial Officer; provided that, effective as
of January 5,

 

1



--------------------------------------------------------------------------------

2009, Executive shall serve as Executive Vice President, Chief Financial Officer
and Chief Operating Officer. The Company may promote Executive to another
appropriate position during the Employment Period. Executive shall render such
business and professional services in the performance of her duties consistent
with Executive’s position within the Company as well as such services reasonably
assigned to her by the Co-Chief Executive Officers and/or the Board of Directors
of the Company. Executive shall, at all times, report to the Co-Chief Executive
Officers and/or the Board of Directors of the Company and no other individuals
within the Company, and all information technology, planning, corporate finance
and accounting employees of the Company shall be responsible to report to
Executive or such other individuals as she designates. Executive’s principal
place of employment shall be the offices provided by the Company located in Los
Angeles, California, but it is understood and acknowledged that the performance
of her duties will require Executive to travel outside Los Angeles. Executive,
however, shall not be required, without her consent, to relocate her principal
place of employment more than 25 miles from the current location of the offices
provided by the Company located in Los Angeles.

At all times during the Employment Period, Executive shall devote her best
efforts and abilities to the performance of her duties on behalf of the Company
and to the promotion of its interests consistent with, and subject to, the
strategies, policies and directions of the Co-Chief Executive Officers and the
Board. Notwithstanding the foregoing, Executive may be involved in civic and
charitable activities, may manage her personal investments and may serve on the
boards of any public or private companies, trade organizations or professional
associations; provided that prior to agreeing to serve as a member of the board
of directors of any other entity, Executive shall discuss her intentions to do
so with the Board of Directors of the Company.

The Company may nominate Executive to serve on the Board of Directors during the
Employment Period in the discretion of the Board’s Nominating and Governance
Committee. If Executive is so nominated and elected, the Company agrees that
thereafter it will use its reasonable best efforts to cause Executive to
continue to be nominated to serve on the Board of Directors during the remainder
of the Employment Period.

Section 3. Compensation. During the Employment Period, as compensation for her
services and covenants hereunder:

(a) The Company shall pay Executive an annual base salary of Four Hundred
Seventy-Five Thousand Dollars ($475,000), effective as of the first pay period
ending in January 2009, prorated for any partial employment year, payable in
equal installments at the Company’s current payroll intervals. The earned but
unpaid portions of the base salary will be payable as soon as practicable after
the execution date of this Agreement; provided, however, that the Compensation
Committee, in consultation with the Co-Chief Executive Officers, may increase
such amount during the Employment Period in its sole and absolute discretion
(the “Base Salary”). Such Base Salary shall be reviewed annually, and shall be
subject to such annual increase, if any, as determined by the Compensation
Committee, in consultation with the Co-Chief Executive Officers, in its sole
discretion.

(b) During the Employment Period, Executive shall be entitled to an annual
target performance based bonus (the “Annual Bonus”) based on the achievement of
certain

 

2



--------------------------------------------------------------------------------

performance based objectives established by the Compensation Committee.
Executive’s target Annual Bonus shall be equal to forty five percent (45%) of
her Base Salary; provided, however, that the Compensation Committee, in
consultation with the Co-Chief Executive Officers, may increase, but not
decrease, the percentage of Executive’s Base Salary representing her target
bonus in its sole and absolute discretion. The actual Annual Bonus is determined
based on achievement of performance results within a range between a threshold
that is less than the specified performance target or in excess of the specified
performance target. The Annual Bonus will range from a minimum of 30% of Base
Salary for attainment of the performance based threshold amount to a maximum of
200% for exceptional performance in excess of the performance based target
amount. Exhibit A hereto sets forth the performance targets that if achieved
will result in the payment of the corresponding percentage of Base Salary as
Annual Bonus in calendar year 2005.

(i) The performance targets for 2005 have been previously specified by the
Compensation Committee and shall hereafter be established annually by the
Compensation Committee based on financial performance factors determined by the
Compensation Committee in its sole discretion, but after consultation with
Executive and the Co-Chief Executive Officers.

(ii) The Annual Bonus shall be payable in cash as soon as practicable following
delivery of the audited financial statements for the Company and its
subsidiaries for the year for which the Annual Bonus is payable (the “Audited
Financial Statements”), but in no event later than the last day of the
applicable two and one-half month “short-term deferral period” with respect to
such annual bonus, within the meaning of Treasury Regulation
Section 1.409A-1(b)(4).

(c) The parties acknowledge that on April 21, 2005, the Company granted
Executive options to acquire 100,000 shares of Common Stock, pursuant and
subject to the terms and conditions of the Prior Agreement, the Company’s 2004
Omnibus Incentive Compensation Plan, and the Non-Qualified Stock Option
Agreement, a sample which is attached hereto as Exhibit B, which include but are
not limited to the following: The exercise price per share of the options was
based on the closing price of the Company Common Stock on April 21, 2005. The
options shall be immediately vested and exercisable as to 50% of the grant on
the grant date and thereafter an additional 4.17% of the original grant shall
vest on each quarterly anniversary until fully vested and exercisable at the end
of the third anniversary of the grant date. The options granted to Executive
under the 2004 Omnibus Incentive Compensation Plan shall be nonstatutory stock
options that are not intended to be incentive stock options under Section 422 of
the Internal Revenue Code. Each option granted under the terms of the 2004
Omnibus Incentive Compensation Plan shall be for a term of ten years and shall
provide that in the event Executive’s employment terminates for any reason other
than for Cause or voluntary termination by Executive without Good Reason, vested
options shall continue to be exercisable for at least three years following the
employment termination date, but not longer than the expiration of the ten-year
term after the date of grant. Additional options may be granted to Executive in
the discretion of the Compensation Committee.

 

3



--------------------------------------------------------------------------------

(d) Restricted Stock.

(i) The parties acknowledge that on August 3, 2009, subject to Executive’s
entering into this Agreement, the Company granted Executive 20,000 shares of
restricted stock pursuant to the Restricted Stock Agreement, which is attached
hereto as Exhibit D. The restricted stock shall vest and the restrictions
thereon shall lapse in full on December 31, 2009, subject to Executive’s
continued employment with the Company through the vesting date.

(ii) Upon the Company’s and Executive’s entering into a new employment agreement
(the “New Agreement”), Executive shall be entitled to receive a grant of 60,000
shares of restricted stock, subject to adjustment pursuant to Section 12 of the
Company’s 2004 Omnibus Incentive Compensation Plan. This restricted stock shall
vest and the restrictions thereon shall lapse in three equal installments
(20,000 shares each) on December 31 of each of 2010, 2011, and 2012, subject to
Executive’s continued employment with the Company through each vesting date.
This grant of restricted stock shall be taken into account by the Company in
determining the amount, nature and terms of Executive’s long-term incentive
compensation awards under the New Agreement.

(e) For so long as the Company remains a public company, Company shall use
commercially reasonable efforts to (i) cause the shares of Common Stock reserved
for issuance to Executive pursuant to the Company’s 2004 Omnibus Incentive
Compensation Plan to be included in a registration statement on Form S-8 (the
“Registration Statement”) relating to the registration under the Securities Act
of 1933 (the “Act”) of no less than 3,750,000 shares of the Company’s Common
Stock, issuable pursuant to the Company’s 2004 Omnibus Incentive Compensation
Plan; (ii) cause such awards and the shares issuable pursuant to such awards to
be registered or otherwise exempt under the securities or blue sky laws of
California and such other jurisdictions in the United States as may be
applicable; and (iii) to maintain a current prospectus and to cause such Common
Stock to be listed on the principal exchange or exchanges or qualified for
trading on the principal over-the-counter market on which the Company’s Common
Stock is then listed or traded, so long as any Options remain outstanding and
have not been exercised or terminated and for a period of five years after
exercise.

(f) Executive shall be entitled to paid vacation of four weeks annually. Such
vacation shall be taken at such times as will interfere as little as possible
with the performance of Executive’s duties hereunder. At no time may Executive
accumulate or accrue more than eight weeks of unused vacation time. Should
Executive accumulate or accrue eight weeks of earned but unused vacation time,
Executive shall cease to earn any further vacation benefits until such time as
Executive’s earned but unused vacation time falls below eight weeks.

(g) Executive shall be entitled to paid maternity leave of up to three months
(as determined in the discretion of Executive). Executive shall receive her full
Base Salary and benefits as set forth herein throughout any period of maternity
leave and shall remain eligible to receive the Annual Bonus set forth in
Section 3(b) hereof without any reduction or modification as a result of taking
maternity leave in accordance with this provision.

 

4



--------------------------------------------------------------------------------

(h) Upon presentation of properly itemized charges together with appropriate
documentation, the Company shall reimburse Executive for all reasonable and
necessary expenses properly incurred by her in the performance of her duties
hereunder, in accordance with the Company’s policies therefor, as may be in
effect from time to time.

(i) Executive shall be allowed to participate in any present or future medical,
health insurance or other personal fringe benefits plan adopted by the Company
for the general and overall benefit of its full time employees (it being
understood, however, that participation in any such plan is subject to whatever
eligibility requirements are applicable generally to such plan).

(j) To the extent that the Company maintains any errors and omissions or other
liability insurance covering officers and directors (“Insurance”), Executive
shall be covered under such policy or policies to the fullest extent in
accordance with the terms thereof. However, nothing herein shall in any way
require the Company to continue to maintain any Insurance; provided, however,
that the Company shall provide to Executive notice of a modification (including
a copy of such modification) or termination of Insurance.

(k) The Company shall reimburse Executive for reasonable legal fees and
disbursements incurred by Executive in connection with the negotiation,
preparation and execution of this Agreement.

(l) To the extent that any payments or reimbursements provided to Executive
under this Agreement, including, without limitation, under Section 3(h), 3(k),
5(b), 5(c) or 5(e) are deemed to constitute compensation to Executive, such
amounts shall be paid or reimbursed reasonably promptly, but not later than
December 31 of the year following the year in which the expense was incurred.
The amount of any payments or expense reimbursements that constitute
compensation in one year shall not affect the amount of payments or expense
reimbursements constituting compensation that are eligible for payment or
reimbursement in any subsequent year, and Executive’s right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.

Section 4. Early Termination of Agreement and Other Matters.

(a) It is agreed and understood that this Agreement (except for Section 6 and 7
hereof) and Executive’s employment with the Company shall terminate
automatically upon the first to occur of any of the events set forth in
(i) through (v) below:

(i) the date of Executive’s death;

(ii) the date on which the Board shall give Executive notice of termination on
account of a Disability (as hereinafter defined), which has prevented Executive
from satisfactorily and completely performing her duties under this Agreement
for a period or periods aggregating more than one hundred twenty (120) days in
any twelve (12) consecutive months (it being understood that prior to the date
of delivery of such notice, the Company shall compensate Executive as set forth
in Section 3 hereof and that maternity leave taken by Executive in accordance
with Section 3(g) shall not be counted toward the foregoing one hundred twenty
(120) day period);

 

5



--------------------------------------------------------------------------------

(iii) within 30 days following the date on which the Board or a Co-Chief
Executive Officer shall give Executive notice of termination for Cause (as
hereinafter defined);

(iv) within 30 days following the date on which the Board or a Co-Chief
Executive Officer shall give Executive notice of termination for any reason
other than Disability or Cause or Executive shall give the Board or a Co-Chief
Executive Officer notice of termination for Good Reason (as hereinafter
defined); or

(v) within 60 days following the date on which Executive shall give the Board
notice of Executive’s termination for other than for Good Reason.

(b) For purposes of this Agreement, “Cause” shall mean that Executive: (i) has
been convicted of, or pleads guilty or nolo contendere to any act of
embezzlement or fraud against the Company, its parent or any of its subsidiaries
or to any felony; (ii) has committed any willful, intentional, purposeful,
grossly negligent or malicious act that constitutes misconduct and has the
effect of materially injuring the business or reputation of the Company, its
parent or any of its affiliates and any divisions Executive may manage; or
(iii) has materially breached this Agreement; provided, however, that in the
event that the Board determines to terminate Executive’s employment for Cause,
such termination shall only become effective if the Board shall first provide
Executive written notice detailing such Cause, and if such act or omission is
susceptible to cure, Executive shall be provided a 30 day period to cure such
act or omission.

(c) For the purposes of this Agreement, “Disability” shall mean that Executive
is determined to be substantially disabled by the insurance company providing
group long-term disability insurance for the Company’s employees, which
determination would entitle Executive to disability benefit payments thereunder.
If no such insurance is then in force or if no such determination has been made,
“Disability” shall refer to a medically determinable physical or mental
condition disabling Executive from substantially performing her duties
hereunder. Notwithstanding the foregoing, however, maternity leave taken by
Executive in accordance with Section 3(g) shall not be deemed to be a
“Disability” for purposes of this Agreement. If such determination is disputed,
then the Company and Executive shall each select a physician licensed to
practice medicine in the State of California who shall, in turn, jointly select
a third physician licensed to practice medicine in the State of California, who
shall make a binding determination of disability. The Company shall bear the
costs of obtaining such determination.

(d) For purposes of this Agreement, “Good Reason” shall mean without Executive’s
consent (i) a material diminution in the duties, authority or responsibilities
of Executive or a material breach of this Agreement by the Company, provided
that the Board fails to cure such material reduction or breach within 30 days of
receipt of a written notice from Executive of such material reduction or breach
(which notice shall be provided by Executive to the Company within 90 days
following the initial occurrence of such event) or (ii) requiring Executive to
relocate her principal place of employment to a location that is more than
twenty-five (25) miles from the location of the Company’s principal office in
the Los Angeles area as of the Amended Effective Date. Executive’s “separation
from service” from the Company (within the meaning of Section 409A(a)(2)(A)(i)
of the Internal Revenue Code of 1986, as amended (the “Code”), and

 

6



--------------------------------------------------------------------------------

Treasury Regulation Section 1.409A-1(h)) (a “Separation from Service”) as a
result of any of the foregoing events must occur within 2 years of the initial
occurrence of any such event.

Section 5. Compensation in Event of Termination; Survival.

(a) Except as otherwise provided below in this Section 5, upon termination of
Executive’s employment for any reason, the Employment Period of this Agreement
shall end and this Agreement shall expire and the Company shall have no further
obligation to Executive except to the extent that Executive is otherwise
entitled to any accrued but unpaid salary, bonus or benefits hereunder and
insurance coverage in accordance with applicable law. Notwithstanding the
expiration of the Employment Period or termination of this Agreement; the
provisions set forth in Section 6, 7 and 8 shall remain in full force and effect
after the termination of Executive’s employment hereunder. Executive shall not
be required to seek other employment or otherwise attempt to mitigate damages to
be entitled to any of the termination benefits provided in this Section 5;
provided, however, that the amount of any payment or benefit provided for in
Section 5(b) shall be reduced by any compensation earned by Executive as a
result of consultancy with or employment by another entity or individual during
the one-year payout period under such Section; and provided further, however,
that any compensation earned by Executive from service as a board member of the
Company or any other entity shall not reduce such payments or benefits. All
severance benefits provided under this Section 5 shall be subject to Executive’s
execution and delivery, and non-revocation within any applicable revocation
period, of a mutual general release of claims in a form satisfactory to the
Company and Executive; provided, however, that the Company shall not be required
to release Executive from any claims arising out of or resulting from
Executive’s willful misconduct, fraud, embezzlement, breach of fiduciary duty,
or breach of Section 6 or 7 hereof.

(b) Subject to Section 5(i) below, if Executive incurs a Separation from Service
by reason of the Company providing Executive with written notice that it does
not wish to extend the Employment Period, Executive (or her estate in the event
she dies after her termination, as applicable) shall be entitled to the
following: (i) a lump sum cash payment within 60 days after the date of
Executive’s Separation from Service (the “Separation Date”) in an amount equal
to the sum of Executive’s Base Salary plus her Target Bonus in effect as of such
date; (ii) any unvested options shall become fully vested and immediately
exercisable and any restrictions on restricted stock that was awarded to
Executive by the Company during the Employment Period shall lapse immediately;
(iii) the exercise period with respect to any stock option shall continue until
the earlier of (x) the last day of the three-year period following the
Separation Date or (y) expiration date of such option according to its terms;
and (iv) continuation for one year following termination of employment of health
insurance benefits consistent with those provided by the Company to its senior
Executives; provided, however, that the percentage of the cost of such coverage
paid by the Company shall not be less than the percentage of such costs that was
paid by the Company immediately prior to the expiration date of the Agreement
and, upon the expiration of such Company paid continuation period, Executive
shall be entitled to elect, at her own expense, COBRA continuation coverage for
the remainder of the COBRA group health coverage period provided under
applicable law.

(c) Subject to Section 5(i) below, if Executive incurs a Separation from Service
by reason of a termination of Executive’s employment either by the Company
without Cause or by

 

7



--------------------------------------------------------------------------------

Executive for Good Reason, Executive (or her estate in the event she dies after
her termination, as applicable) shall be entitled to the following: (i) a lump
sum cash payment within 60 days after the Separation Date in an amount equal to
two (2) times the sum of Executive’s Base Salary plus her Target Bonus in effect
as of such date; (ii) any unvested option shall become fully vested and
immediately exercisable and any restrictions on restricted stock that was
awarded to Executive by the Company during the Employment Period shall lapse
immediately; (iii) the exercise period with respect to any stock option shall
continue until the earlier of (x) the last day of the three-year period
following the Separation Date or (y) the expiration date of such option
according to its terms; and (iv) continuation of health insurance benefits
consistent with those provided by the Company to its senior Executives during
the period commencing on the Separation Date and ending on the later of (A) the
date that is 12 months after the Separation Date and (B) the last day of the
Employment Period as determined without regard to Executive’s Separation from
Service.

(d) In the event of Executive’s death or, subject to Section 5(i) below, if
Executive incurs a Separation from Service by reason of Executive’s Disability,
Executive (or her estate, as applicable) shall be entitled to the following:
(i) any unvested option shall become fully vested and immediately exercisable
and any restrictions on restricted stock that was awarded to Executive by the
Company during the Employment Period shall lapse immediately; and (ii) the
exercise period with respect to any stock option shall continue until the
earlier of (x) the last day of the three-year period following the Separation
Date or (y) the expiration date of such option according to its terms; provided
that Executive has not been provided with notice referred to in
Section 4(a)(iii) above.

(e) Subject to Section 5(i) below, if a Change of Control (as defined below)
occurs and Executive incurs a Separation from Service by reason of a termination
of employment either by the Company without Cause or by Executive for Good
Reason, in each case within 2 years following the effective date of a Change of
Control, Executive (or her estate in the event she dies after her termination,
as applicable) shall be entitled to the following: (i) a lump sum cash payment
within 60 days after the Separation Date in an amount equal to two (2) times the
sum of Executive’s Base Salary and Target Bonus in effect as of such date;
(ii) any unvested option shall become fully vested and immediately exercisable
and any restrictions on restricted stock that was awarded to Executive by the
Company during the Employment Period shall lapse immediately; (iii) the exercise
period with respect to any stock option shall continue until the earlier of
(x) the last day of the three-year period following the Separation Date or
(y) the expiration date of such option according to its terms; and
(iv) continuation of health insurance benefits consistent with those provided by
the Company to its senior Executives for a period of two years following such
termination; provided, however, that the percentage of the cost of such coverage
paid by the Company shall not be less than the percentage of such costs that was
paid by the Company immediately prior to the expiration date of the Agreement.

(f) “Change of Control” for the purposes of this Agreement, shall have the
meaning set forth in Exhibit C, which is attached hereto.

(g) In the event the Company or any member of the Board asserts that Executive
has breached Section 6 or 7 hereof, then the Company or such Director shall
notify Executive thereof with, in the case of notification by a Director, a copy
thereof being delivered to the Company.

 

8



--------------------------------------------------------------------------------

Nothing in this Section 5(g) shall impair the Company’s right to seek or obtain
injunctive or other equitable relief at any time in any court having
jurisdiction to enforce the provisions of Section 6 or Section 7 hereof.

(h) Executive’s obligations under Section 6 and Section 7 of this Agreement
shall survive any termination of this Agreement. Notwithstanding any of the
foregoing, in the event that Executive were to violate Section 6 or 7, any
benefit or amount payable to Executive pursuant to this Section 5 shall be
forfeited and cancelled immediately upon such violation.

(i) This Agreement shall be administered and interpreted to maximize the
short-term deferral exception to Section 409A of the Code, and Executive shall
not, directly or indirectly, designate the taxable year of a payment made under
this Agreement. The portion of any payment under this Agreement that is paid
within the “short-term deferral period” within the meaning of Treasury
Regulation Section 1.409A-1(b)(4) shall be treated as a short term deferral and
not aggregated with other plans or payments. Any other portion of the payment
that does not meet the short term deferral requirement shall, to the maximum
extent possible, be deemed to satisfy the exception from Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A) for involuntary separation pay and shall not be
aggregated with any other payment. Any right to a series of installment payments
pursuant to this Agreement is to be treated as a right to a series of separate
payments. Any amount that is paid as a short-term deferral within the meaning of
Treasury Regulation Section 1.409A-1(b)(4), or within the involuntary separation
pay limit under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A) shall be
treated as a separate payment. Payment dates provided for in this Agreement
shall be deemed to incorporate “grace periods” within the meaning of
Section 409A of the Code.

In addition, notwithstanding anything to the contrary in this Agreement, no
compensation or benefits, including without limitation any severance payments or
benefits payable under Section 5 hereof, shall be paid to Executive during the
6-month period following Executive’s Separation from Service if the Company
determines that paying such amounts at the time or times indicated in this
Agreement would be a prohibited distribution under Section 409A(a)(2)(B)(i) of
the Code. If the payment of any such amounts is delayed as a result of the
previous sentence, then on the first business day following the end of such
6-month period (or such earlier date upon which such amount can be paid under
Section 409A of the Code without resulting in a prohibited distribution,
including as a result of Executive’s death), the Company shall pay Executive a
lump-sum amount equal to the cumulative amount that would have otherwise been
payable to Executive during such period.

Section 6. Proprietary Information of the Company.

(a) At no time during or after Executive’s employment with the Company will
Executive (i) use Confidential Information (as defined below) for any purpose
other than during such employment as directed by the Company or (ii) disclose
Confidential Information to any person or entity other than the Company or
persons or entities to whom disclosure has been authorized by the Company in
writing (except that Executive may disclose such information to the minimum
extent necessary to comply with governmental or judicial process, so long as
Executive promptly notifies the Company of such pending disclosure and consults
with the

 

9



--------------------------------------------------------------------------------

Company concerning the advisability of seeking a protective order or other means
of preserving the confidentiality of the Confidential Information).

(b) During the Employment Period, Executive shall promptly communicate to
Company all ideas, discoveries and inventions which relate to the Company and
which are or may be useful to the Company. Executive acknowledges that all such
ideas, discoveries, inventions, and improvements, which relate to the Company
and which are made, conceived, or reduced to practice by her or jointly with
others and every item of knowledge relating to the Company’s business interests
(including potential business interests) gained by her during the course of her
employment hereunder are the property of the Company and Executive hereby
irrevocably assigns all such ideas, discoveries, inventions, improvements, and
knowledge to the Company for its sole use and benefit, without additional
compensation. Executive further agrees to cooperate fully with Company to
perfect Company’s interest and title to all such ideas, discoveries, inventions
and improvements. Notwithstanding the foregoing, pursuant to California Labor
Code Section 2870, Executive shall not be required to assign to the Company any
inventions that Executive developed entirely on her own time without use of the
Company’s equipment, supplies, facilities or trade secret information unless
they either (i) relate at the time of conception or reduction to practice of the
invention to the Company’s business or demonstrably anticipated research and
development or (ii) result from work performed by Executive for the Company.

As used herein, “Confidential Information” means all information of a technical
or business nature relating to the Company, including without limitation trade
secrets, recipes, inventions, drawings, file data, documentation, diagrams,
specifications, know-how, processes, formulas, models, test results, marketing
techniques and materials, marketing and development plans, price lists, pricing
policies, business plans, information relating to customer or supplier
identities, characteristics and agreements, financial information and
projections, flow charts, software in various stages of development, source
codes, object codes, research and development procedures and employee files and
information; provided, however, that “Confidential Information” shall not
include any information that has become public knowledge through no fault of
Executive. Executive also agrees not to disclose any confidential or proprietary
information that the Company obtains from a third party and which the Company
treats as confidential or proprietary or designates as confidential, whether or
not such information is owned or developed by the Company. All Confidential
Information, regardless of form, is the exclusive property of the Company.

Section 7. Non-Competition/Non-Solicitation.

(a) Executive agrees that during the Employment Period, Executive shall not
directly or indirectly, either individually or as an investor, owner, partner,
agent, employee, independent contractor, consultant or otherwise, engage in any
restaurant or other retail business, including but not limited to any business
that sells pizza or other menu items offered by the Company or any subsidiary of
the Company.

(b) Executive agrees that while she is employed by the Company, and for so long
as Executive receives any payments pursuant to Section 5 above, she will not,
directly or indirectly, solicit for employment or attempt to solicit for
employment any person who was an employee,

 

10



--------------------------------------------------------------------------------

officer or director of the Company at any time during the 12 months preceding
the date that Executive’s employment with the Company is terminated.

(c) As the violation by Executive of the provisions of Section 6 or this
Section 7 would cause irreparable injury to the Company due to among other
things her knowledge of trade secrets and proprietary information or rights, and
there is no adequate remedy at law for such violation, the Company shall have
the right in addition to any other remedies available, at law or in equity, to
seek to enjoin Executive in a court of equity from violating such provisions.
Executive hereby waives any and all defenses she may have on the ground of lack
of jurisdiction, forum non conveniens, or competence of the court to grant an
injunction or other equitable relief, or otherwise and Executive further agrees
to waive any requirement for a bond or undertaking. The existence of this right
shall not preclude any other rights and remedies at law or in equity which the
Company may have.

Section 8. Deductions and Other Tax Matters.

(a) Anything to the contrary herein notwithstanding, the Company shall, and is
hereby authorized to, withhold or deduct from any amounts payable by the Company
to Executive any foreign, federal, state or municipal taxes, social security
contributions or other amounts required to be withheld by law, and to report and
remit such amounts to the proper authorities.

(b) Certain payments and benefits under this Agreement are intended to be exempt
from the application of Section 409A of the Code, while other payments hereunder
may constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code, the payment of which is intended to comply with
Section 409A of the Code. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder.
Notwithstanding any provision of this Agreement to the contrary, if the Company
determines that any compensation or benefits payable under this Agreement may be
subject to Section 409A of the Code and related Department of Treasury guidance,
the Company may adopt such amendments to this Agreement or adopt other policies
and procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Company determines are necessary or
appropriate to (i) exempt the compensation and benefits payable under this
Agreement from Section 409A of the Code and/or preserve the intended tax
treatment of such compensation and benefits, or (ii) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance; provided, however, that no such amendments or adoption of other
policies and procedures will reduce the amount of any compensation or benefit
Executive otherwise would be entitled to under this Agreement without the
written consent of Executive.

(c) To the extent that Section 5(b), (c) or (e) hereof requires the Company,
partially or wholly, to subsidize any continuation of health insurance benefits
following Executive’s Separation from Service:

(i) If such continued health insurance benefits are to be provided through
third-party insurance maintained by the Company under the Company’s benefit
plans in

 

11



--------------------------------------------------------------------------------

a manner that causes such health insurance benefits to be exempt from the
application of Section 409A of the Code under Treasury Regulation
Section 1.409A-1(a)(5), the Company shall pay or reimburse such premiums in
accordance with the terms of this Agreement; provided, however, that if, during
the period of health insurance benefits continuation coverage (the “Health
Benefits Continuation Period”), any plan pursuant to which such health insurance
benefits are provided is not, or ceases prior to the expiration of the Health
Benefits Continuation Period to be, exempt from the application of Section 409A
of the Code under Treasury Regulation Section 1.409A-1(a)(5), then an amount
equal to each remaining premium payment shall thereafter be paid to Executive as
currently taxable compensation in substantially equal monthly installments over
the remainder of the Health Benefits Continuation Period (or the remaining
portion thereof); or

(ii) If such continued health insurance benefits are to be provided in whole or
in part through a self-funded plan maintained by the Company, the benefits of
which are not fully-insured by a third-party insurer:

(A) To the greatest extent applicable, such health insurance benefits shall be
construed to satisfy the exemption from Section 409A of the Code pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(v)(B), and

(B) To the extent such health insurance benefits do not satisfy such exemption
and/or extend beyond the continuation period under COBRA, determined as of the
date of Executive’s Separation from Service, the Company shall pay Executive a
lump-sum cash payment in an amount equal to (x) the aggregate of the subsidized
premiums which would otherwise be paid or reimbursed by the Company in respect
of such health insurance benefits, minus (y) the value of any such health
insurance benefits provided, or to be provided, to Executive under clause
(A) above, within 60 days after the date of Executive’s Separation from Service
(with the exact payment date to be determined by the Company in its discretion),
in lieu of such subsidized premiums. In particular, all taxable expense
reimbursement payments and in-kind benefits provided to Executive shall be
structured in compliance with Section 409A of the Code, and reimbursements shall
be paid by the Company to Executive by no later than the end of the calendar
year following the calendar year in which Executive incurs such expenses, and
Executive shall take all actions necessary to claim all such reimbursements on a
timely basis to permit the Company to make all such reimbursement payments prior
to the end of said period.

Section 9. Resolution. If any dispute under this Agreement is not settled or
resolved within thirty (30) days after the receipt by each party of written
notice of dispute, the matter shall be submitted to binding arbitration, such
arbitration to be conducted in the State of California and, unless otherwise
agreed, such arbitration will be conducted in accordance with the rules and
procedures of the American Arbitration Association. The arbitrator, in its final
decision, shall determine which party or parties shall bear the costs of the
arbitration, including attorneys fees and expenses.

Section 10. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be telecopied, delivered by overnight
delivery service or mailed to the intended recipient at the telecopy number or
address specified below. Such notices, requests, demands and other
communications shall be deemed to have been fully given when transmitted by
telecopier, answerback received, delivered by overnight delivery service against

 

12



--------------------------------------------------------------------------------

receipt or, in the case of mailed notices, three business days after such notice
is enclosed in a properly sealed envelope and mailed by first class, registered
or certified mail, return receipt requested, postage and registration or certain
prepaid, with the United States Postal Service, in each case given or addressed
as follows:

If to Executive to:

Susan M. Collyns

c/o California Pizza Kitchen, Inc.

6053 West Century Blvd., 11th Floor

Los Angeles, California 90045-6442

Fax: (310) 568-7720

Confirm: (310) 342-5000

with copies to:

Akin Gump Strauss Hauer & Feld LLP

Attention: Robin Schachter

2029 Century Park East

Suite 2400

Los Angeles, California 90067-3012

Fax: (310) 229-1001

Confirm: (310) 728-3363

If to the Company, to:

General Counsel

c/o California Pizza Kitchen, Inc.

6053 West Century Blvd., 11th Floor

Los Angeles, California 90045-6442

Fax: (310) 342-4669

Confirm: (310) 342-5000

with copies to:

Latham & Watkins LLP

Attention: James D. C. Barrall

355 South Grand Avenue

Los Angeles, CA 90017

Fax: (213) 891-8763

Confirm: (213) 485-1234

Section 11. Entire Agreement. This Agreement contains all the understandings and
representations between us pertaining to the subject matter hereof and
supersedes all undertakings and agreements, whether oral or in writing, if any
there be, previously entered into between the Company and Executive with respect
to the subject matter hereof.

 

13



--------------------------------------------------------------------------------

Section 12. Binding Agreement. This Agreement shall be binding upon and shall be
for the benefit of the Company, its successors and assigns, and Executive and,
in the event of her death, her estate or other legal representative, except that
no right or obligations under this Agreement can be assigned or transferred by
Executive without the express prior written consent of the Company.

Section 13. Amendment; Waiver. No provision of this Agreement may be amended,
modified, supplemented or waived unless such amendment, modification, supplement
or waiver is agreed to in writing, signed by Executive and another employee of
the Company duly authorized by the Board. Except as otherwise specifically
provided in this Agreement, no waiver by either the Company or Executive of any
breach by the other of any condition or provision shall be deemed a waiver of a
similar or dissimilar provision or condition at the same or any prior or
subsequent time.

Section 14. Governing Law. This Agreement is deemed a contract made under, and
for all purposes to be governed by and construed in accordance with, the laws of
the State of California, without reference to principles of conflicts of laws.

Section 15. Illegality. Without limiting Section 7 hereof, in the event that any
provision or portion of this Agreement shall be determined to be invalid,
illegal or unenforceable for any reason, the remaining provisions or portions of
this Agreement will be unaffected thereby and will remain in full force and
effect to the fullest extent permitted by law and the parties hereto will use
all reasonable efforts to substitute one or more valid, legal and enforceable
provisions which, insofar as practicable, implement the purposes and intents
hereof.

Section 16. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and which, together,
shall constitute one and the same agreement.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

CALIFORNIA PIZZA KITCHEN, INC. By: /s/ Rick Rosenfield Name:  Rick Rosenfield

Title:    Co-Chairman of the Board

             Co-Chief Executive Officer and

             Co-President

EXECUTIVE

By: /s/ Susan M. Collyns       Susan M. Collyns

 

14



--------------------------------------------------------------------------------

EXHIBIT A

California Pizza Kitchen CFO Bonus Matrix

 

       2005 CPK EBITDA
(before pre-opening and restatement)        Individual CFO Bonus       
Deviation from Target        Percent of
Salary        Percent of
Target Bonus        Dollars [1]        (% of target)        (% of salary)       
(% of target
bonus)        ($000)                     $ —  

Below Threshold

     0 %       0.0 %       0 %       $ 68

Threshold

     -10 %       22.5 %       50 %       $ 74      -9 %       24.8 %       55 % 
     $ 81      -8 %       27.0 %       60 %       $ 95      -7 %       29.3 % 
     65 %       $ 101      -6 %       31.5 %       70 %       $ 108      -5 % 
     33.8 %       75 %       $ 115      -4 %       36.0 %       80 %       $ 122
     -3 %       38.3 %       85 %       $ 128      -2 %       40.5 %       90 % 
     $ 135      -1 %       42.8 %       95 %       $ 156

Target

     0 %       45.0 %       100 %       $ 177      1 %       52.0 %       116 % 
     $ 198      2 %       59.0 %       131 %       $ 219      3 %       66.0 % 
     147 %       $ 240      4 %       73.0 %       162 %       $ 261      5 % 
     80.0 %       178 %       $ 282      6 %       87.0 %       193 %       $
327      7 %       94.0 %       209 %       $ 372      8 %       109.0 %      
242 %       $ 417      9 %       124.0 %       276 %       $ 462      10 %      
139.0 %       309 %       $ 507      11 %       154.0 %       342 %       $ 552
     12 %       169.0 %       376 %       $ 600      13 %       184.0 %      
409 %       $        14 %       200.0 %       444 %       $  

Superior/Maximum

[1] Assuming a $300,000 salary

 

15



--------------------------------------------------------------------------------

EXHIBIT B

CALIFORNIA PIZZA KITCHEN, INC.

2004 OMNIBUS INCENTIVE COMPENSATION PLAN

NOTICE OF STOCK OPTION GRANT

California Pizza Kitchen, Inc. (the “Company”) hereby grants you the following
Option to purchase shares of its common stock (“Shares”). The terms and
conditions of this Option are set forth in the Stock Option Agreement and the
CALIFORNIA PIZZA KITCHEN, INC. 2004 OMNIBUS INCENTIVE COMPENSATION PLAN (the
“Plan”), both of which are attached to and made a part of this document.

 

Date of Grant:

   [Date of Grant]

Name of Optionee:

   [Name of Optionee]

Number of Option Shares:

   [Number of Shares]

Exercise Price per Share:

   $[Exercise Price] (The Exercise Price per Share shall not be less than one
hundred percent (100%) of the Fair Market Value. If Optionee is a more than
ten-percent stockholder, the Exercise Price per Share of an ISO shall be at
least one hundred ten percent (110%) of Fair Market Value.)

Vesting Start Date:

   [Vesting Start Date]

Type of Option:

   [Type of Grant: NSO/ISO]

Vesting Schedule:

   [Vesting Schedule]

Rights upon Termination:

   [Vesting/Termination Schedule]

By signing this document, you acknowledge receipt of a copy of the Plan, and
agree that (a) you have carefully read, fully understand and agree to all of the
terms and conditions described in the attached Stock Option Agreement, and the
Plan document; and (b) you understand and agree that this Stock Option
Agreement, including its cover sheet and attachments, constitutes the entire
understanding between you and the Company regarding this Option, and that any
prior agreements, commitments or negotiations concerning this Option are
replaced and superseded.

 

[NAME OF OPTIONEE]     CALIFORNIA PIZZA KITCHEN, INC.       By:           Its:  
 

 

16



--------------------------------------------------------------------------------

CALIFORNIA PIZZA KITCHEN, INC.

2004 OMNIBUS INCENTIVE COMPENSATION PLAN (THE “PLAN”)

STOCK OPTION AGREEMENT

SECTION 1. KIND OF OPTION.

This Option is intended to be either an incentive stock option intended to meet
the requirements of section 422 of the Internal Revenue Code (an “ISO”) or a
non-statutory option (an “NSO”), which is not intended to meet the requirements
of an ISO, as indicated in the Notice of Stock Option Grant. Even if this Option
is designated as an ISO, it shall be deemed to be an NSO to the extent required
by the $100,000 annual limitation under Section 422(d) of the Code.

SECTION 2. VESTING.

Subject to the terms and conditions of the Plan and this Stock Option Agreement
(the “Agreement”), your Option will be exercisable with respect to the Shares
that have become vested in accordance with the schedule set forth in the Notice
of Stock Option Grant (the “Notice”). Except as otherwise provided in the
Notice, after your Service terminates for any reason, vesting of your Shares
immediately stops and your Option expires immediately as to the number of Shares
that are not vested as of your Service termination date.

SECTION 3. TERM.

Your Option will expire in any event at the close of business at Company
headquarters ten years after the Date of Grant; provided, however, that if your
Option is an ISO it will expire five years after the Date of Grant if you are a
more than ten-percent stockholder of the Company (the “Expiration Date”). Also,
your Option will expire earlier if your Service terminates, as described herein.

SECTION 4. REGULAR TERMINATION.

(a) Except as otherwise provided in the Notice, if your Service terminates for
any reason except termination without Cause, death, Disability, or Retirement
(as such capitalized terms are defined below), the vested portion of your Option
will expire at the close of business at Company headquarters on the date of
termination of your Service.

(b) Except as otherwise provided in the Notice, if your Service terminates due
to termination without Cause or Retirement, the vested portion of your Option
will expire at the close of business at Company headquarters on the date two
months after the date of your termination without Cause or Retirement.

(c) If your Option is an ISO and you exercise it more than three months after
termination of your Service as an Employee for any reason other than death or
total and permanent disability as defined under section 22(e)(3) of the Code,
your Option will cease to be eligible for ISO tax treatment.

 

17



--------------------------------------------------------------------------------

(d) Your Option will cease to be eligible for ISO tax treatment if you exercise
it more than three months after the 90th day of a bona fide leave of absence
approved by the Company, unless your right to reemployment after your leave was
guaranteed by statute or contract.

(e) Solely for purposes of your Option, “Cause”, “Retirement” and “Disability”
are defined as follows.

(1) “Cause” has the definition set forth in your employment agreement with the
Company, or, if you do not have an employment agreement, includes, without
limitation: (i) your commission of a felony or other crime involving moral
turpitude; (ii) your negligence or willful misconduct in connection with the
performance of your duties for the Company; (iii) your willful failure to follow
the lawful instructions of your supervisor; and (iv) a breach of your fiduciary
duty to the Company for personal profit or otherwise.

(2) “Retirement” means retirement from full-time employment by the Company in
accordance with the normal retirement policies of the Company.

(3) “Disability” means your inability to perform a major part of the duties to
be performed by you as an employee of the Company immediately prior to the
inception of the disability, because of illness, accident or injury, for a
period of twenty-six consecutive weeks or for a cumulative period of thirty
weeks in any twelve month period.

SECTION 5. DEATH.

Except as otherwise provided in the Notice, if you die while in Service with the
Company, the vested portion of your Option will expire at the close of business
at Company headquarters on the date three months after the date of your death.
During that three month period, your estate, legatees or heirs may exercise that
portion of your Option that was vested on the date of your death.
Notwithstanding the foregoing, the Option may not be exercised after the
Expiration Date determined under Section 3 above.

SECTION 6. DISABILITY.

Except as otherwise provided in the Notice, if your Service terminates because
of a Disability, the vested portion of your Option will expire at the close of
business at Company headquarters on the date two months after your termination
date. During that two month period, you may exercise that portion of your Option
that was vested on the date of your Disability.

SECTION 7. EXERCISING YOUR OPTION.

To exercise your Option, you must provide notice according to such procedures as
may be prescribed by the Company. Your exercise will be effective when
appropriate notice together with full payment is received by the Company. If
someone else wants to exercise your Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

18



--------------------------------------------------------------------------------

SECTION 8. PAYMENT FORMS.

When you exercise your Option, you must include payment of the Exercise Price
for the Shares you are purchasing in cash or cash equivalents. Alternatively,
you may pay all or part of the Exercise Price by surrendering, or attesting to
ownership of, Shares already owned by you, unless such action would cause the
Company to recognize any (or additional) compensation expense with respect to
the Option for financial reporting purposes. Such Shares shall be surrendered to
the Company in good form for transfer and shall be valued at their Fair Market
Value on the date of Option exercise. To the extent that a public market for the
Shares exists and to the extent permitted by applicable law, in each case as
determined by the Company, you also may exercise your Option by delivery (on a
form prescribed by the Company) of an irrevocable direction to a securities
broker to sell Shares and to deliver all or part of the sale proceeds to the
Company in payment of the aggregate Exercise Price and, if requested, applicable
withholding taxes. The Company will provide the forms necessary to make such a
cashless exercise. Payment also may be made all or in part by delivery (on a
form prescribed by the Company) of an irrevocable direction to a securities
broker or lender to pledge Shares as a security for a loan, and to deliver all
or part of the loan proceeds to the Company in payment of the aggregate Exercise
Price and, if requested, applicable withholding taxes. Notwithstanding the
foregoing, payment may not be made in any form that is unlawful, as determined
by the Company in its sole discretion. The Board may permit such other payment
forms as it deems appropriate, subject to applicable laws, regulations and
rules.

SECTION 9. NO DUTY TO TRANSFER IN VIOLATION OF THIS AGREEMENT.

The Company will not be required (a) to transfer on its books any shares of
Common Stock of the Company which have been sold or transferred in violation of
any of the provisions set forth in this Agreement or (b) to treat as owner of
such shares or to accord the right to vote as such owner or to pay dividends to
any transferee to whom such shares have been so transferred.

SECTION 10. TAX WITHHOLDING AND REPORTING.

(a) You will not be allowed to exercise this Option unless you pay, or make
acceptable arrangements to pay, any taxes required to be withheld as a result of
the Option exercise or the sale of Shares acquired upon exercise of this Option.
You hereby authorize withholding from payroll or any other payment due you from
the Company or your employer to satisfy any such withholding tax obligation.

(b) If you sell or otherwise dispose of any of the Shares acquired pursuant to
an ISO on or before the later of (i) two years after the grant date, or (ii) one
year after the exercise date, you shall immediately notify the Company in
writing of such disposition.

SECTION 11. RESALE RESTRICTIONS/MARKET STAND-OFF.

You agree that in connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the U.S. Securities Act of 1933, as amended, you will not, without
the prior written consent of the Company, directly or indirectly, sell, make any
short sale of, contract to sell, transfer the economic risk of ownership in,
loan, hypothecate, pledge, grant any option for the purchase of, or otherwise

 

19



--------------------------------------------------------------------------------

dispose of or transfer for value or agree to engage in any of the foregoing
transactions with respect to any equity securities of the Company for such
period of time after the effective date of such registration statement as may be
requested by the Company. Such period of time will not exceed one hundred eighty
(180) days; provided, however, that in the event the Company requests that the
one hundred eighty (180) day period be extended or modified pursuant to
then-applicable law, rules, regulations or trading policies, the restrictions
imposed during the one hundred eighty (180) day period will continue to apply to
the extent necessary to comply with such law, rules, regulations or trading
policies. You agree to execute and deliver such other agreements as may be
reasonably requested by the Company which are consistent with the foregoing or
which are necessary to give further effect thereto. To enforce the provisions of
this Section, the Company may impose stop-transfer instructions with respect to
the Common Stock until the end of the applicable stand-off period.

SECTION 12. TRANSFER OF OPTION.

Prior to your death, only you may exercise this Option. This Option and the
rights and privileges conferred hereby cannot be sold, pledged or otherwise
transferred (whether by operation of law or otherwise) and shall not be subject
to sale under execution, attachment, levy or similar process. For instance, you
may not sell this Option or use it as security for a loan, except in accordance
with Section 8 hereof. If you attempt to do any of these things, this Option
will immediately become invalid. You may, however, dispose of this Option in
your will. Regardless of any marital property settlement agreement, the Company
is not obligated to honor an Exercise Notice from your spouse or former spouse,
nor is the Company obligated to recognize such individual’s interest in your
Option in any other way.

SECTION 13. RETENTION RIGHTS.

This Agreement does not give you the right to be retained by the Company in any
capacity. The Company reserves the right to terminate your Service at any time
and for any reason without thereby incurring any liability to you.

SECTION 14. STOCKHOLDER RIGHTS.

Neither you nor your estate or heirs have any rights as a stockholder of the
Company until a certificate for the Shares acquired upon exercise of this Option
has been issued. Once a certificate for the Shares acquired upon exercise of
this Option has been issued, you will have all the rights and privileges of a
stockholder of the Company with respect to the Common Stock. No adjustments are
made for dividends or other rights if the applicable record date occurs before
your stock certificate is issued, except as described in the Plan.

SECTION 15. ADJUSTMENTS.

In the event of a stock split, a stock dividend or a similar change in the
Company’s Stock, the number of Shares covered by this Option and the Exercise
Price per share may be adjusted pursuant to the Plan. Your Option shall be
subject to the terms of the agreement of merger, liquidation or reorganization
in the event the Company is subject to such corporate activity as set forth in
the Plan.

 

20



--------------------------------------------------------------------------------

SECTION 16. APPLICABLE LAW AND TAX DISCLAIMER.

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice of law provisions). You agree that you
are responsible for consulting your own tax advisor as to the tax consequences
associated with your Option. The tax rules governing options are complex, change
frequently and depend on the individual taxpayer’s situation. Although the
Company will make available to you general tax information about stock options,
you agree that the Company shall not be held liable or responsible for making
such information available to you and any tax or financial consequences that you
may incur in connection with your Option.

SECTION 17. THE PLAN AND OTHER AGREEMENTS.

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan. The Notice,
this Agreement, including its attachments, and the Plan constitute the entire
understanding between you and the Company regarding this Option. Any prior
agreements, commitments or negotiations concerning this Option are superseded.

 

21



--------------------------------------------------------------------------------

EXHIBIT C

Change of Control Definition

(1) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

(2) “Change of Control” shall be deemed to have occurred if the event set forth
in any one of the following paragraphs shall have occurred:

(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates)
representing 30% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (A) of paragraph
(iii) below; or

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or

(iii) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (A) a merger or consolidation which results in the directors of the Company
immediately prior to such merger or consolidation continuing to constitute at
least a majority of the board of directors of the Company, the surviving entity
or any parent thereof or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
30% or more of the combined voting power of the Company’s then outstanding
securities; or

(iv) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 70% of the combined voting power of
the voting securities of which are

 

22



--------------------------------------------------------------------------------

owned by shareholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale.

Notwithstanding the foregoing, a Change of Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

(3) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(4) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

23



--------------------------------------------------------------------------------

EXHIBIT D

CALIFORNIA PIZZA KITCHEN, INC.

2004 OMNIBUS INCENTIVE COMPENSATION PLAN

NOTICE OF RESTRICTED STOCK AWARD

You have been granted restricted shares of Common Stock of California Pizza
Kitchen, Inc. (the “Company”) on the following terms:

 

Date of Grant:

   August 3, 2009

Name of Recipient:

   Susan M. Collyns

Total Number of Shares

Granted:

   20,000

Fair Market Value per

Share:

   $                

Total Fair Market Value

Of Award:

   $                

Vesting Commencement

Date:

   December 31, 2009

Vesting Schedule:

   100% of the shares subject to this award vest on the Vesting Commencement
Date, subject to continued employment through the Vesting Commencement Date, and
subject to acceleration of vesting upon certain events, in accordance with the
terms and conditions of your Second Amended and Restated Employment Agreement,
dated as of January 1, 2009.

By signing this document, you and the Company agree that these shares are
granted under and governed by the terms and conditions of the California Pizza
Kitchen, Inc. 2004 Omnibus Incentive Compensation Plan (the “Plan”) and the
Restricted Stock Agreement, which is attached to and made a part of this
document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the

CALIFORNIA PIZZA KITCHEN, INC.

NOTICE OF RESTRICTED STOCK AWARD

 

24



--------------------------------------------------------------------------------

Company may deliver these documents by posting them on a website maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a website, it will notify you by e-mail.

 

SUSAN M. COLLYNS     CALIFORNIA PIZZA KITCHEN, INC.       By:           Title:  
 

CALIFORNIA PIZZA, INC.

NOTICE OF RESTRICTED STOCK AGREEMENT

 

25



--------------------------------------------------------------------------------

CALIFORNIA PIZZA KITCHEN, INC.

2004 OMNIBUS INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK AGREEMENT

SECTION 1. PAYMENT FOR SHARES.

No payment is required for the shares that you are receiving.

SECTION 2. GOVERNING PLAN.

The shares that you are receiving are granted pursuant and subject in all
respects to the applicable provisions of the California Pizza Kitchen, Inc. 2004
Omnibus Incentive Compensation Plan (the “Plan”), which is incorporated herein
by reference. Terms not otherwise defined in this Agreement have meanings
ascribed to them in the Plan.

SECTION 3. VESTING.

The shares that you are receiving will vest in installments, as shown in the
Notice of Restricted Stock Award.

No additional shares vest after your Service has terminated for any reason.

SECTION 4. SHARES RESTRICTED.

Unvested shares will be considered “Restricted Shares.” You may not sell,
transfer, pledge or otherwise dispose of Restricted Shares without the written
consent of the Company, except as provided in the next sentence. You may
transfer Restricted Shares to your spouse, children or grandchildren or to a
trust established by you for the benefit of yourself or your spouse, children or
grandchildren. However, a transferee of Restricted Shares must agree in writing
on a form prescribed by the Company to be bound by all provisions of this
Agreement.

SECTION 5. FORFEITURE.

If your Service terminates for any reason, then your shares will be forfeited to
the extent that they have not vested before the termination date and do not vest
as a result of termination. This means that the Restricted Shares will
immediately revert to the Company. You receive no payment for Restricted Shares
that are forfeited. The Company determines when your Service terminates for this
purpose.

SECTION 6. LEAVES OF ABSENCE AND PART-TIME WORK.

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by applicable law, the Company’s leave of absence policy or the terms
of your leave. But your Service terminates when the approved leave ends, unless
you immediately return to active work.

CALIFORNIA PIZZA KITCHEN, INC.

NOTICE OF RESTRICTED STOCK AWARD

 

26



--------------------------------------------------------------------------------

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Restricted Stock Award may be adjusted in accordance with the
Company’s leave of absence policy or the terms of your leave. If you commence
working on a part-time basis, then the vesting schedule specified in the Notice
of Restricted Stock Award may be adjusted in accordance with the Company’s
part-time work policy or the terms of an agreement between you and the Company
pertaining to your part-time schedule.

SECTION 7. STOCK CERTIFICATES.

The certificates for Restricted Shares have stamped on them a special legend
referring to the forfeiture restrictions. In addition to or in lieu of imposing
the legend, the Company may hold the certificates in escrow. As your vested
percentage increases, you may request (at reasonable intervals) that the Company
release to you a non-legended certificate for your vested shares.

SECTION 8. STOCKHOLDER RIGHTS.

During the period of time between the date of grant and the date the shares
become vested, you shall have all the rights of a stockholder with respect to
the shares except for the right to transfer the shares, as set forth in
Section 4. Accordingly, you shall have the right to vote the shares and to
receive any cash dividends paid with respect to the shares.

SECTION 9. WITHHOLDING TAXES.

No stock certificates will be released to you unless you have made acceptable
arrangements to pay withholding taxes that may be due as a result of this award
or the vesting of the shares. With the Company’s consent, these arrangements may
include (a) withholding shares of Company stock that otherwise would be
delivered to you when they vest or (b) surrendering shares that you previously
acquired. The fair market value of the shares you surrender, determined as of
the date when taxes otherwise would have been withheld in cash, will be applied
as credit against the withholding taxes.

SECTION 10. RESTRICTIONS ON RESALE.

You agree not to sell any shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

SECTION 11. NO RETENTION RIGHTS.

Your award or this Agreement does not give you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.

CALIFORNIA PIZZA, INC.

NOTICE OF RESTRICTED STOCK AGREEMENT

 

27



--------------------------------------------------------------------------------

SECTION 12. ADJUSTMENTS.

In the event of a stock split, a stock dividend or a similar change in Company
stock, or a merger or a reorganization of the Company, the forfeiture provision
of Section 5 will apply to all new, substitute or additional securities or other
properties to which you are entitled by reason of your ownership of the shares.

SECTION 13. APPLICABLE LAW.

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

SECTION 14. THE PLAN AND OTHER AGREEMENTS.

The text of this Plan is incorporated in this Agreement by reference. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this award. Any prior agreements, commitments or negotiations
concerning this award are superseded. This Agreement may be amended only by
another written agreement between the parties.

SECTION 15. SUCCESSORS AND ASSIGNS.

The rights and benefits of this Agreement shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns. Your rights and
obligations under this Agreement may only be assigned with the prior written
consent of the Company.

SECTION 16. NOTICE.

Any notice required or permitted under this Agreement shall be given in writing
and shall be deemed effectively given upon the earliest of personal delivery,
receipt or the third full day following deposit in the United States Post Office
with postage and fees prepaid, addressed to the other party hereto at the
address last known or at such other address as such party may designate by ten
(10) days’ advance written notice to the other party hereto.

SECTION 17. NO ORAL MODIFICATION.

No modification of this Agreement shall be valid unless made in writing and
signed by the parties hereto.

CALIFORNIA PIZZA, INC.

NOTICE OF RESTRICTED STOCK AGREEMENT

 

28